People v Graham (2020 NY Slip Op 04858)





People v Graham


2020 NY Slip Op 04858


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2019-04332
 (Ind. No. 18-00137)

[*1]The People of the State of New York, respondent,
vCally Graham, appellant.


Alex Smith, Middletown, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Orange County (William L. DeProspo, J.), imposed April 8, 2019, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). The defendant's contention that the sentence violated the Eighth Amendment prohibition against cruel and unusual punishment is unpreserved for appellate review (see People v Clerge, 69 AD3d 955, 955; People v Tocci, 52 AD3d 541, 542; People v Reese, 31 AD3d 582, 583) and, in any event, without merit, as there are no exceptional circumstances here warranting modification of the sentence, which was within the permissible statutory limit (see People v Cruz, 54 AD3d 962, 963; People v Brathwaite, 263 AD2d 89, 92).
The defendant's remaining contention is not properly before this Court.
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court